DETAILED ACTION	
In Applicant’s Response dated 5/16/2011, Applicant amended claims 1 to 29; and argued against all rejections previously set forth in the Office action dated 12/13/2010.
	In view of Applicant’s amendments and remarks, the 35 USC 101 and 112 rejections are withdrawn.

Response to Argument
The amended aspect of the claims have serious 112 issues and must be addressed. 

Allowable Subject Matter
Claim 16-20 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 claims the limitation wherein facilitating user navigation via one or more voice commands through the user interface among the marker elements, wherein the facilitating user navigation via one or more voice commands comprises controlling an output device to provide at least one of the output indicators based upon an input speed of the user navigation via the one or more voice commands.
However the limitation is not specifically taught in the specification or the original claims. In the specification, the applicant simply stated that User navigation can correspond to touch input on a touch screen (e.g., a swipe gesture), voice commands, mouse input, keyboard input, eye movement, body movement (e.g., within a virtual reality or augmented reality environment), and/or a variety of other types of input. The specification or the original claim do not in any way teaches the aspect of provide output indicators based upon input speed of voice command or input speed of the user navigation corresponding to an audio signal feature. 


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 10-15, It is unclear what constitute wherein the facilitating user navigation via one or more voice commands comprises controlling an output device to provide at least one of the output indicators based upon an input speed of the user navigation via the one or more voice commands. It is unclear how to control a input speed using voice whether the user say the specific phrases such as “slower” “faster”  or whether the user use higher pitch or lower pitch to indicate input speed or through other means. For the purpose of a compact prosecution the voice commands would be interpreted as commands.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Lee et al., Patent No.: 10069771B2 and further in view of Spaulding, Pub. No.: 2015/0355794. 

With regard to claim 10:
George discloses A computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations (paragraph 100: “The skilled artisan will immediately appreciate that the method and system according to the above description can be readily implemented in software and in computing system environments and computing systems implementing such software. In one embodiment, a computing system environment is provided for analysing contractions or Ca.sup.2+ transients in an in vitro sample of electrically coupled cells. As described, the method includes providing electrically coupled cells supported on a matrix and loading the cells with a detectable signal indicative of said contractions or Ca.sup.2+ transients within one or more cells. An imager is provided for detecting said detectable signal and storing an image of said signal, which may be a microscope operatively linked to at least a processor, memory, and physical storage configured for receiving and storing images of the detectable signal.”), the operations comprising: identifying an object, within a user interface rendered on a display of the computing device, comprising a plurality of data points (paragraph 59: “Image data is obtained from cellular regions of interest (ROI, typically 50 .mu.m.sup.2) using the `Quantify`.fwdarw.`Tools`.fwdarw.`Stack Profile` functionality of LAS software. Although, any image analysis software with a plug-in compatible with LAS (NIH's ImageJ, Imaris' Bitplane, Improvision's Velocity) can be used to obtain data from these files. The image data obtained are multi-column data (time versus fluorescence intensity for each ROI) and are generated using the `Report` function of LAS. The image data are saved in a Microsoft Excel compatible format (default save name is `Chart0`) and just one of these files is generated for the report. The image data in this format are imported into SALVO.”); extracting features from the plurality of data points (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); identifying a set of data points from the plurality of data points based upon the set of data points having features corresponding to target features(paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); assigning marker elements to the set of data points; using a mapping structure, mapping features to output indicators, to assign output indicators to marker elements(paragraph 61 and fig. 9 and 10: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); and facilitating user navigation through the user interface among the marker elements, wherein the facilitating user navigation comprises controlling an output device to provide at least one of the output (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”). 
George does not disclose the aspect of provide at least one of the output indicators based upon an input speed of the user navigation.
	However Lee discloses the aspect wherein the facilitating user navigation comprises controlling an output device to provide at least one of the output indicators based upon an input speed of the user navigation (column 6 line 63 to column 7 line 11: “  For instance, the digital device 100 may determine switching to a second icon set based on speed of a slide touch input. The digital device 100 can detect the speed of the slide touch input. If the detected speed of the slide touch input is same or less than a predetermined speed, the digital device 100 may display notification information 225a/225c1/225c2 corresponding to an indicator on the sub display area 122. And, if the detected speed of the slide touch input exceeds the predetermined speed, the digital device 100 may switch the first icon set 205 into the second icon set (not depicted). On the contrary, if the detected speed of the slide touch input exceeds the predetermined speed, the digital device 100 may display notification information. If the detected speed of the slide touch input is same or less than the predetermined speed, the digital device may switch the first icon set into the second icon set (not depicted).”). Both arts are about adding output indicators based on user input, It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Lee to George so the user would be able to quickly add indicator to the dataset by simply increasing and decreasing speed of his or her input saving user time and effort. Wherein George requires the user to manually select peak and valley in the dataset to add indicator, Lee allows to the user to quickly add the indicator simply by increase or decrease the input speed past a threshold. 
	George and Lee do not disclose the aspect wherein the command is a voice command. However Spaulding disclose the aspect of using voice command to control a data map (paragraph 19: “In a particular embodiment, a user is able to change the magnification of the display according to a signal from a user input device such as with a keyboard, mouse, trackpad, touch screen, stylus, gesture, voice command, etc. In general, any type of user input device and method can be used to allow a user to change magnification (i.e., the "zoom level"), and to scroll or navigate around in the graph. As the magnification is increased (i.e., the view is "zoomed in") more or different details about the graph can be displayed because the nodes, lines and/or other items can be displayed larger since less items are being displayed in substantially the same area.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Spaulding to George and Lee so the user can use voice command to manipulate and view data points to free user’s hand for other activities and to help visual impaired user.  


Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Lee and Spaulding, and further in view of Wheeler et al., Patent No.:8643951B1. 

With regard to claim 11:
George and Lee and Spaulding do not disclose the computing device of claim 10, wherein the operations comprise: providing an output indicator through a virtual reality environment hosted by the computing device through the user interface. 
However Wheeler discloses the aspect of providing an output indicator through a virtual reality environment (column 5 line 30 to line 39: “Viewing window 114 may be smaller than the field of view of a wearer of the HMD, however, in some embodiments, viewing window 114 may also be the same as the field of view of the wearer. In some instances, viewing window 114 may be provided through lens elements of an HMD so as to create a virtual reality of looking through viewing window 114 into a much larger navigable area 116. The user may be able to view the navigable area 116 through viewing window 114, whereas a peripheral view of the real-world may also be preserved.”)  hosted by the computing device through the user interface (column 8 line 22 to line 48: “Note that, in FIG. 2B, media object 222 is smaller than many of the other media objects. To compensate for its size and the potential difficulty in moving pointer 220 over media object 222, a gravity-viewing-window state may be determined. Similarly, to prevent potential complications in selecting media object 218 due to its irregular shape, viewing window 212 may also determine a gravity-viewing-window state associated with media object 218. Such a gravity-viewing-window state may also be determined for any other media object, regardless of the media object's size. In some embodiments, a gravity-viewing-window state may be determined based on the position of the viewing window. For example, in FIG. 2B, navigable area 214 may include a fixed grid system such that viewing window 212 may be defined by a specific set of (x, y) coordinates on navigable area 214. Further, this specific set of (x, y) coordinates may change as viewing window 212 moves within navigable area 302. In addition, media object 222 may also have a set of (x1 . . . xn, y1 . . . yn) coordinates that define gravity area 216 relative to media object 222. Further, it may be determined that the set of coordinates (x, y) for viewing window 212 match with some or all of the coordinates (x1 . . . xn, y1 . . . yn) defining gravity area 216. In response to such a match, the gravity-viewing-window state may be determined and the viewing window 212 may be gradually pulled towards media object 222, perhaps until pointer 220 is positioned directly over media object 222.”).”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Wheeler to George and Lee and Spaulding so the same technology can be applied to a virtual reality environment allowing user to select using a output indicator in the virtual reality environment. 

With regard to claim 12:
George and Lee and Spaulding and Wheeler The computing device of claim 11, wherein the object is rendered within the virtual reality environment through the user interface (Wheeler column 5 line 30 to line 39: “Viewing window 114 may be smaller than the field of view of a wearer of the HMD, however, in some embodiments, viewing window 114 may also be the same as the field of view of the wearer. In some instances, viewing window 114 may be provided through lens elements of an HMD so as to create a virtual reality of looking through viewing window 114 into a much larger navigable area 116. The user may be able to view the navigable area 116 through viewing window 114, whereas a peripheral view of the real-world may also be preserved.”). 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Lee and Spaulding, and further in view of Raffle et al., Patent No.: 9007301B1. 
With regard to claim 13:

However Raffle discloses the aspect wherein the operations comprise: providing an output indicator through an augmented reality environment (column 4 line 48 to line 63: “Further, although FIG. 1A illustrates one video camera 120, more video cameras may be used, and each may be configured to capture the same view, or to capture different views. For example, the video camera 120 may be forward facing to capture at least a portion of the real-world view perceived by the user. This forward facing image captured by the video camera 120 may then be used to generate an augmented reality where computer generated images appear to interact with the real-world view perceived by the user.”) hosted by the computing device (column 14 line 10 to lien 18: “While the wearer is hovering on a particular item in the menu of items, the wearer may then open the left eye 604L in order to select the particular item, as shown in the graphical display of content 632 in FIG. 6D, for example. In doing so, a signal may be received by the first sensor, and the signal may be representative of an open of the left eye 604L of the wearer. Selecting the particular item may then cause an entirely new graphical display of content to be projected to the wearer, in which various commands may be possible.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Raffle to George and Lee and Spaulding so the same technology can be applied to a virtual reality environment allowing user to select using a output indicator in an augmented reality environment.

With regard to claim 14:
George and Lee and Spaulding and Raffle disclose The computing device of claim 10, wherein the object is rendered within an augmented reality environment (Raffle column 4 line 48 to line 63: “Further, although FIG. 1A illustrates one video camera 120, more video cameras may be used, and each may be configured to capture the same view, or to capture different views. For example, the video camera 120 may be forward facing to capture at least a portion of the real-world view perceived by the user. This forward facing image captured by the video camera 120 may then be used to generate an augmented reality where computer generated images appear to interact with the real-world view perceived by the user.”) through the user interface (Raffle column 14 line 10 to lien 18: “While the wearer is hovering on a particular item in the menu of items, the wearer may then open the left eye 604L in order to select the particular item, as shown in the graphical display of content 632 in FIG. 6D, for example. In doing so, a signal may be received by the first sensor, and the signal may be representative of an open of the left eye 604L of the wearer. Selecting the particular item may then cause an entirely new graphical display of content to be projected to the wearer, in which various commands may be possible.”). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Lee and Spaulding, and further in view of Rav-Noy et al., Pub. No.: 2016/0246498A1. 

With regard to claim 15:
George and Lee do not disclose thee aspect wherein the operations comprise: determining a display location of at least one marker element that is a current focus of the user navigation within the user interface; identifying one or more haptic devices of a haptic device array that are proximate to the display location; and controlling the haptic device array to provide an output indicator by invoking the one or more haptic devices to activate. 
However Rav discloses the aspect wherein the operations comprise: determining a display location of the a marker element that is the current focus within the user interface; identifying one or more haptic devices of a haptic device array that are proximate to the display location; and controlling the haptic device array to provide the output indicator by invoking the one or more haptic devices to activate (paragraph 69: “In response to the user activating the next control or automatically, the example user interface illustrated in FIG. 4J may be presented and the letter sound ("aah") may be generated. The user interface includes a keyboard, a sound generation control (which when touched causes the letter sound to be generated), and a letter field. The keyboard letter keys may be blank, except for that of the letter being taught (e.g., "a") and one other letter (or other number of other letters). When the keyboard is displayed, the sound corresponding to the letter being taught may automatically be played (e.g., "aah"). The user is to select, via touch, a keyboard key corresponding to the letter. In response to the user touching a letter key, the corresponding letter may be displayed in the letter field. If the user correctly touches the letter key of the letter being taught, the letter is displayed in the letter field and the application provides a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator (and/or optionally haptic feedback may be provided). In addition, an electronic card may be displayed that includes the letter. If the user touches an incorrect letter key, the letter is optionally displayed in the letter field in a greyed out fashion (or other indicator may be provided indicating the incorrect key selection), and instead of a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator being provided, a visual failure feedback indicator (e.g., an "X") and/or audible failure indicator (and/or optionally haptic feedback) may be provided.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Rav to George and Lee to give user the haptic feed when an element is selected and alert user about the selection. 

Claims 21, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Patent No.: 10069771B2 and further in view  Rav-Noy et al., Pub. No.: 2016/0246498A1. 
With regard to claim 21: 
George discloses a method comprising: identifying an object, within a user interface rendered on a display of the computing device, comprising a plurality of data points (paragraph 59: “Image data is obtained from cellular regions of interest (ROI, typically 50 .mu.m.sup.2) using the `Quantify`.fwdarw.`Tools`.fwdarw.`Stack Profile` functionality of LAS software. Although, any image analysis software with a plug-in compatible with LAS (NIH's ImageJ, Imaris' Bitplane, Improvision's Velocity) can be used to obtain data from these files. The image data obtained are multi-column data (time versus fluorescence intensity for each ROI) and are generated using the `Report` function of LAS. The image data are saved in a Microsoft Excel compatible format (default save name is `Chart0`) and just one of these files is generated for the report. The image data in this format are imported into SALVO.”); extracting features from the plurality of data points (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); identifying a set of data points from the plurality of data points based upon the set of data points having features corresponding to target features (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); assigning marker elements to the set of data points; using a mapping structure, mapping features to output indicators, to assign output indicators to marker elements (paragraph 61 and fig. 9 and 10: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”); and facilitating user navigation through the user interface among the marker elements, wherein the facilitating user navigation comprises controlling an output device to provide at least one of the output indicators based upon an input of the user navigation (paragraph 61: “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”).
George does not disclose the aspect of provide at least one of the output indicators based upon an input speed of the user navigation.
	However Lee discloses the aspect wherein the facilitating user navigation comprises controlling an output device to provide at least one of the output indicators based upon an input speed of the user navigation (column 6 line 63 to column 7 line 11: “ For instance, the digital device 100 may determine switching to a second icon set based on speed of a slide touch input. The digital device 100 can detect the speed of the slide touch input. If the detected speed of the slide touch input is same or less than a predetermined speed, the digital device 100 may display notification information 225a/225c1/225c2 corresponding to an indicator on the sub display area 122. And, if the detected speed of the slide touch input exceeds the predetermined speed, the digital device 100 may switch the first icon set 205 into the second icon set (not depicted). On the contrary, if the detected speed of the slide touch input exceeds the predetermined speed, the digital device 100 may display notification information. If the detected speed of the slide touch input is same or less than the predetermined speed, the digital device may switch the first icon set into the second icon set (not depicted).”). Both arts are about adding output indicators based on user input, It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Lee to George so the user would be able to quickly add indicator to the dataset by simply increasing and decreasing speed of his or her input saving user time and effort. Wherein George requires the user to manually select peak and valley in the dataset to add indicator, Lee allows to the user to quickly add the indicator simply by increase or decrease the input speed past a threshold. 
	George and Lee do not disclose the aspect wherein output indictors correspond to an audio signal feature. However Rav disclose the aspect wherein output indictors correspond to an audio signal feature. (paragraph 69: “In response to the user activating the next control or automatically, the example user interface illustrated in FIG. 4J may be presented and the letter sound ("aah") may be generated. The user interface includes a keyboard, a sound generation control (which when touched causes the letter sound to be generated), and a letter field. The keyboard letter keys may be blank, except for that of the letter being taught (e.g., "a") and one other letter (or other number of other letters). When the keyboard is displayed, the sound corresponding to the letter being taught may automatically be played (e.g., "aah"). The user is to select, via touch, a keyboard key corresponding to the letter. In response to the user touching a letter key, the corresponding letter may be displayed in the letter field. If the user correctly touches the letter key of the letter being taught, the letter is displayed in the letter field and the application provides a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator (and/or optionally haptic feedback may be provided). In addition, an electronic card may be displayed that includes the letter. If the user touches an incorrect letter key, the letter is optionally displayed in the letter field in a greyed out fashion (or other indicator may be provided indicating the incorrect key selection), and instead of a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator being provided, a visual failure feedback indicator (e.g., an "X") and/or audible failure indicator (and/or optionally haptic feedback) may be provided.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Rav to George and Lee so the user is notified of selection without having to visually verifies the selection it would also help visual impaired users for selection. 

With regard to claim 26:
George and Lee and Rav disclose  the method of claim 21, comprising: determining a display location of at least one marker element that is a current focus of the user navigation within the user interface (George paragraph 61; “The flow chart of FIG. 1 shows the steps of the analysis performed by the SALVO method and system. Data is imported into SALVO [step i of FIG. 1]. This data may be raw image data (intensity, versus time for each ROI), imported as described above or from another source. The imported raw data may have previously been assessed for peaks and valleys using the SAVLO system. If this data (intensity of peak or valley versus time of peak or valley for a set of pre-saved peak data points and valley data points for each ROI) exists, it can be imported into the SALVO system directly instead of the user having to detect the peaks and valleys anew [step v via step ii of FIG. 1]. Where the data is raw image data, for each ROI, SALVO facilitates selection of peak data points and valley data points [step iii via step ii of FIG. 1], for example manually by the user and/or by a peak and valley selection model implemented in SALVO, which model may optionally require some user input. The peak and valley selection models include the auto-detect model described with reference to FIG. 2 below or the threshold-detect model described with reference to FIG. 3 below. The user may manually select the peak points by visually analysing a graph of the image data (intensity versus time). Optionally, where the auto-detect or threshold detect models are used to detect peak and valley points the results of these models, comprising a displayed data trace with the selected peaks and valleys marked on it (eg. as shown in FIG. 8), can be observed visually by the user and the user may then make any appropriate manual corrections to the peaks and valley selected by the models.”)

With regard to claim 27: 
George and Lee and Rav disclose The method of claim 26, comprising: identifying one or more haptic devices of a haptic device array that are proximate to the display location (Rav paragraph 69: “In response to the user activating the next control or automatically, the example user interface illustrated in FIG. 4J may be presented and the letter sound ("aah") may be generated. The user interface includes a keyboard, a sound generation control (which when touched causes the letter sound to be generated), and a letter field. The keyboard letter keys may be blank, except for that of the letter being taught (e.g., "a") and one other letter (or other number of other letters). When the keyboard is displayed, the sound corresponding to the letter being taught may automatically be played (e.g., "aah"). The user is to select, via touch, a keyboard key corresponding to the letter. In response to the user touching a letter key, the corresponding letter may be displayed in the letter field. If the user correctly touches the letter key of the letter being taught, the letter is displayed in the letter field and the application provides a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator (and/or optionally haptic feedback may be provided). In addition, an electronic card may be displayed that includes the letter. If the user touches an incorrect letter key, the letter is optionally displayed in the letter field in a greyed out fashion (or other indicator may be provided indicating the incorrect key selection), and instead of a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator being provided, a visual failure feedback indicator (e.g., an "X") and/or audible failure indicator (and/or optionally haptic feedback) may be provided.”).

With regard to claim 28: 
George and Lee and Rav disclose The method of claim 27, comprising: controlling the haptic device array to provide an output indicator by invoking the one or more haptic devices to activate. (Rav paragraph 69: “In response to the user activating the next control or automatically, the example user interface illustrated in FIG. 4J may be presented and the letter sound ("aah") may be generated. The user interface includes a keyboard, a sound generation control (which when touched causes the letter sound to be generated), and a letter field. The keyboard letter keys may be blank, except for that of the letter being taught (e.g., "a") and one other letter (or other number of other letters). When the keyboard is displayed, the sound corresponding to the letter being taught may automatically be played (e.g., "aah"). The user is to select, via touch, a keyboard key corresponding to the letter. In response to the user touching a letter key, the corresponding letter may be displayed in the letter field. If the user correctly touches the letter key of the letter being taught, the letter is displayed in the letter field and the application provides a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator (and/or optionally haptic feedback may be provided). In addition, an electronic card may be displayed that includes the letter. If the user touches an incorrect letter key, the letter is optionally displayed in the letter field in a greyed out fashion (or other indicator may be provided indicating the incorrect key selection), and instead of a visual confirmation feedback indicator (e.g., a checkmark) and/or an audible confirmation indicator being provided, a visual failure feedback indicator (e.g., an "X") and/or audible failure indicator (and/or optionally haptic feedback) may be provided.”).

Claim 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Lee and Rav, and further in view of Wheeler et al., Patent No.:8643951B1. 

With regard to claim 22:
George and Lee and Rav do not disclose the computing device of claim 22, wherein the operations comprise: providing an output indicator through a virtual reality environment hosted by the computing device through the user interface. 
However Wheeler discloses the aspect of providing an output indicator through a virtual reality environment (column 5 line 30 to line 39: “Viewing window 114 may be smaller than the field of view of a wearer of the HMD, however, in some embodiments, viewing window 114 may also be the same as the field of view of the wearer. In some instances, viewing window 114 may be provided through lens elements of an HMD so as to create a virtual reality of looking through viewing window 114 into a much larger navigable area 116. The user may be able to view the navigable area 116 through viewing window 114, whereas a peripheral view of the real-world may also be preserved.”)  hosted by the computing device through the user interface (column 8 line 22 to line 48: “Note that, in FIG. 2B, media object 222 is smaller than many of the other media objects. To compensate for its size and the potential difficulty in moving pointer 220 over media object 222, a gravity-viewing-window state may be determined. Similarly, to prevent potential complications in selecting media object 218 due to its irregular shape, viewing window 212 may also determine a gravity-viewing-window state associated with media object 218. Such a gravity-viewing-window state may also be determined for any other media object, regardless of the media object's size. In some embodiments, a gravity-viewing-window state may be determined based on the position of the viewing window. For example, in FIG. 2B, navigable area 214 may include a fixed grid system such that viewing window 212 may be defined by a specific set of (x, y) coordinates on navigable area 214. Further, this specific set of (x, y) coordinates may change as viewing window 212 moves within navigable area 302. In addition, media object 222 may also have a set of (x1 . . . xn, y1 . . . yn) coordinates that define gravity area 216 relative to media object 222. Further, it may be determined that the set of coordinates (x, y) for viewing window 212 match with some or all of the coordinates (x1 . . . xn, y1 . . . yn) defining gravity area 216. In response to such a match, the gravity-viewing-window state may be determined and the viewing window 212 may be gradually pulled towards media object 222, perhaps until pointer 220 is positioned directly over media object 222.”).”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Wheeler to George and Lee and Rav so the same technology can be applied to a virtual reality environment allowing user to select using a output indicator in the virtual reality environment. 

With regard to claim 23:
George and Lee and Rav and Wheeler disclose The computing device of claim 11, wherein the object is rendered within the virtual reality environment through the user interface (Wheeler column 5 line 30 to line 39: “Viewing window 114 may be smaller than the field of view of a wearer of the HMD, however, in some embodiments, viewing window 114 may also be the same as the field of view of the wearer. In some instances, viewing window 114 may be provided through lens elements of an HMD so as to create a virtual reality of looking through viewing window 114 into a much larger navigable area 116. The user may be able to view the navigable area 116 through viewing window 114, whereas a peripheral view of the real-world may also be preserved.”). 

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al., Pub. No.: 2012/0109532A1, in view of Lee and Rav, and further in view of Raffle et al., Patent No.: 9007301B1. 
With regard to claim 24:
George and Lee and Rav do not disclose the computing device of claim 10, wherein the operations comprise: providing an output indicator through an augmented reality environment hosted by the computing device. 
However Raffle discloses the aspect wherein the operations comprise: providing an output indicator through an augmented reality environment (column 4 line 48 to line 63: “Further, although FIG. 1A illustrates one video camera 120, more video cameras may be used, and each may be configured to capture the same view, or to capture different views. For example, the video camera 120 may be forward facing to capture at least a portion of the real-world view perceived by the user. This forward facing image captured by the video camera 120 may then be used to generate an augmented reality where computer generated images appear to interact with the real-world view perceived by the user.”) hosted by the computing device (column 14 line 10 to lien 18: “While the wearer is hovering on a particular item in the menu of items, the wearer may then open the left eye 604L in order to select the particular item, as shown in the graphical display of content 632 in FIG. 6D, for example. In doing so, a signal may be received by the first sensor, and the signal may be representative of an open of the left eye 604L of the wearer. Selecting the particular item may then cause an entirely new graphical display of content to be projected to the wearer, in which various commands may be possible.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Raffle to George and Lee and Rav so the same technology can be applied to a virtual reality environment allowing user to select using a output indicator in an augmented reality environment.

With regard to claim 25:
George and Lee and Rav and Raffle disclose The computing device of claim 10, wherein the object is rendered within an augmented reality environment (Raffle column 4 line 48 to line 63: “Further, although FIG. 1A illustrates one video camera 120, more video cameras may be used, and each may be configured to capture the same view, or to capture different views. For example, the video camera 120 may be forward facing to capture at least a portion of the real-world view perceived by the user. This forward facing image captured by the video camera 120 may then be used to generate an augmented reality where computer generated images appear to interact with the real-world view perceived by the user.”) through the (Raffle column 14 line 10 to lien 18: “While the wearer is hovering on a particular item in the menu of items, the wearer may then open the left eye 604L in order to select the particular item, as shown in the graphical display of content 632 in FIG. 6D, for example. In doing so, a signal may be received by the first sensor, and the signal may be representative of an open of the left eye 604L of the wearer. Selecting the particular item may then cause an entirely new graphical display of content to be projected to the wearer, in which various commands may be possible.”). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179